                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EMPLOYEES’ RETIREMENT
SYSTEM OF THE CITY OF ST.
PETERSBURG, FLORIDA, individually
and on behalf of all others similarly   No. 2:19-cv-02711-PD
situated,

                  Plaintiff,            Hon. Paul S. Diamond
         v.

TEVA PHARMACEUTICAL
INDUSTRIES LTD., KARE SCHULTZ,
and MICHAEL McCLELLAN,

                  Defendants.


                       DEFENDANTS’ MOTION TO TRANSFER




DB1/ 106788951
                                       TABLE OF CONTENTS

                                                                                                             Page
PRELIMINARY STATEMENT ..............................................................................1
BACKGROUND ......................................................................................................4
         A.       The Ontario Litigation .........................................................................4
         B.       The Follow-On Lawsuits ......................................................................6
         C.       The Present Action ...............................................................................9
ARGUMENT ..........................................................................................................11
    I. TRANSFER IS APPROPRIATE UNDER THE FIRST-FILED RULE ..... 12
         A.       The Ontario Litigation Is The First-Filed Action. .............................13
         B.       The Ontario Litigation Encompasses The
                  Same Subject Matter As The Present Case. .......................................14
         C.       No Exceptional Circumstances Weigh Against Transfer. .................16
    II. ALTERNATIVELY, TRANSFER IS
        APPROPRIATE UNDER SECTION 1404(A) ............................................19
    III. THIS COURT SHOULD NOT APPOINT
         A LEAD PLAINTIFF BEFORE TRANSFERRING THE CASE ...............23
CONCLUSION .......................................................................................................24




                                                         -i-
                                   TABLE OF AUTHORITIES

Cases                                                                                                Page(s)
Chavez v. Dole Food Co.,
  836 F.3d 205 (3d Cir. 2016) ............................................................................... 12

Crosley Corp. v. Hazeltine Corp.,
  122 F.2d 925 (3d Cir. 1941) .........................................................................12, 13

EEOC v. Univ. of Pa.,
  850 F.2d 969 (3d Cir. 1988) .........................................................................16, 17

Gallagher v. Ocular Therapeutix, Inc.,
  No. 17-cv-5011, 2017 WL 4882488 (D.N.J. Oct. 27, 2017) ........................23, 24

Goggins v. All. Capital Mgmt., L.P.,
  279 F. Supp. 2d 228 (S.D.N.Y. 2003) ................................................................ 21

Jumara v. State Farm Ins. Co.,
  55 F.3d 873 (3d Cir. 1995) .....................................................................20, 21, 22

Kershner v. Komatsu Ltd.,
  305 F. Supp. 3d 605, 608 (E.D. Pa. 2018) ....................................................19, 20

Palagano v. NVIDIA Corp.,
   No. 15-1248, 2015 WL 5025469 (E.D. Pa. Aug. 19, 2015) ............................... 12

Panitch v. Quaker Oaks Co.,
  Civ. No. 16-4586, 2017 WL 1333285 (E.D. Pa. Apr. 5, 2017) ...................passim

Villari Brandes & Kline, P.C. v. Plainfield Speciality Holdings II, Inc.,
   Civ. No. 09-2552, 2009 WL 1845236 (E.D. Pa. June 26, 2009)........................ 21

Weber v. Basic Comfort, Inc.,
  155 F. Supp. 2d 283 (E.D. Pa. 2001) .................................................................. 21




                                                      -ii-
      Defendants Teva Pharmaceutical Industries Ltd. (“Teva”), Kåre Schultz, and

Michael McClellan (collectively, “Defendants”) respectfully submit this Motion to

Transfer. Just as this Court recently concluded in materially indistinguishable

circumstances in Grodko v. Teva Pharm. Indus. Ltd.,1 and Phoenix Ins. Co. Ltd. v.

Teva Pharm. Indus. Ltd.,2 well-settled legal principles justify transferring this case

to the U.S. District Court for the District of Connecticut because that court is

currently adjudicating a case that was filed first and contains overlapping parties,

claims, and allegations.

                           PRELIMINARY STATEMENT

      This case is the latest in a series of more than twenty duplicative stock-drop

lawsuits filed during the past three years alleging that Teva and its corporate

executives misled investors about Teva’s financial condition in violation of federal

securities law. The original litigation, the Ontario litigation, 3 was consolidated in

the U.S. District Court for the District of Connecticut, and because it was filed

much earlier, is at a far more advanced stage: the District Court granted the Teva

Defendants’ motion to dismiss the initial consolidated complaint without prejudice

1
  Civ. No. 17-cv-03743, ECF No. 37 (E.D. Pa. April 10, 2018) (Diamond, J.)
(“Grodko Order”) (attached as Exhibit A)
2
  Civ. No. 18-cv-03305, ECF No. 38 (E.D. Pa. Feb. 22, 2019) (Diamond, J.)
(“Phoenix Order”) (attached as Exhibit B)
3
  See Ontario Teachers’ Pension Plan Bd. v. Teva Pharm. Indus. Ltd., No. 17-cv-
00558 (D. Conn.), originally captioned Galmi v. Teva Pharm. Indus. Ltd., No. 16-
cv-08259 (C.D. Cal.) (filed Nov. 6, 2016); see also Leone v. Teva Pharm. Indus.
Ltd., Case No. 16-cv-09545 (C.D. Cal.) (filed Dec. 27, 2016).
                                         -1-
on April 3, 2018, and the Teva Defendants’ motions to dismiss the second

amended complaint have been fully briefed and argued and are awaiting decision.

Nevertheless, Plaintiff filed this case nearly three years after the first, and adds

nothing significant to the allegations being litigated in that first-filed case. As a

result, now four other sets of plaintiffs have filed motions jockeying to become the

lead plaintiffs in this case—notwithstanding the fact that the Ontario litigation

went through the lead plaintiff process more than two years ago, 17-cv-558-SRU

(ECF No. 124), and includes claims these would-be lead plaintiffs want to litigate.

         Like Plaintiffs here, during the last several years, other plaintiffs have filed

copycat putative class actions, a derivative action, and direct actions in this

District, in the District of Connecticut (where the Ontario litigation is pending),

and in the Pennsylvania Court of Common Pleas.4 In every such case in which a

transfer motion has been adjudicated—including the Grodko and Phoenix cases in

this Court, the courts have concluded that the cases should be transferred to the

District of Connecticut to be heard by the same judge who already has extensive

familiarity with the dispute underlying these securities fraud claims through the




4
 Only one related case has been filed in a state court, Fir Tree Value Master Fund,
LP, et. al v. Teva Pharm. Indus. Ltd., et. al, No. 2018-19713 (Pa. Commw. Ct.
Aug. 7, 2018). The Teva Defendants’ Petition for Dismissal for Forum Non
Conveniens is currently pending in the Court of Common Pleas of Montgomery
County, Pennsylvania.

                                             2
DB1/ 106788951
Ontario proceedings.5 As this Court recently explained in its decisions transferring

the Grodko and Phoenix actions to Connecticut, there are two independent grounds

for transfer: the first filed rule and 28 U.S.C. § 1404(a). As discussed below, as in

Grodko and Phoenix, both grounds support transfer of this case.

         There is no reason for this duplicative litigation to go forward in this Court.

The outcome of Ontario will largely determine the outcome here, as Ontario

includes overlapping parties, claims, and allegations with this lawsuit.           The

controlling issues in this case will be adjudicated in the Ontario litigation.

Allowing this case to go forward in this Court—in parallel with (but far behind)

the Ontario litigation—would simply waste judicial resources and the parties’

resources, and would create the risk of inconsistent rulings.             Accordingly,

Defendants respectfully request that this Court order the case transferred to the

District of Connecticut, just as it previously did in Phoenix and Grodko.




5
 See Phoenix Order; Grodko Order; Huellemeier v. Teva Pharm. Indus. Ltd., No.
1:17-cv-485, 2017 WL 5523149 (S.D. Ohio Nov. 17, 2017); see also See Clal Ins.
Co. Ltd. v. Teva Pharm. Indus. Ltd., No. 19-cv-00530-PD, ECF No. 26 (E.D. Pa.
April 4, 2019); Mivtachim The Workers Social Ins. Fund Ltd. v. Teva Pharm.
Indus. Ltd., No. 19-cv-00674-PD, ECF No. 23 (E.D. Pa. April 4, 2019); Highfields
Capital I LP v. Teva Pharm. Indus. Ltd., No. 19-cv-00569-PD, ECF. No. 7 (E.D.
Pa. April 18, 2019). In the latter three cases, the parties stipulated to transfer to
Connecticut, and this Court approved and adopted the parties’ stipulation. Clal,
ECF Nos. 25-26; Mivtachim, ECF Nos. 22-23; Highfields, ECF Nos. 6-7.

                                            3
DB1/ 106788951
                                   BACKGROUND

         A.      The Ontario Litigation

         Nearly three years ago, on November 6, 2016, Amram Galmi filed a class

action complaint in the U.S. District Court for the Central District of California

against Teva, alleging violations of Sections 10(b) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”). Galmi v. Teva Pharm. Indus. Ltd.,

No. 16-cv-08259 (C.D. Cal.), ECF No. 1.            On December 27, 2016, plaintiff

Anthony Leone filed a very similar class action complaint in the same court.

Leone v. Teva Pharm. Indus. Ltd., No. 16-cv-09545 (C.D. Cal.), ECF No. 1.

         Teva requested that the California district court transfer the Galmi and Leone

actions to the Eastern District of Pennsylvania, where Teva USA, Teva’s U.S.

subsidiary, is located. Galmi, ECF No. 37. The district court consolidated the

cases, Order, Galmi, ECF No. 74, and agreed to transfer the cases, but it declined

to transfer to this District, stating that “the defendant’s choice of forum is given

little weight,” and instead chose the District of Connecticut, where related antitrust

litigation was underway and where a non-party witness was located. Id. The cases

were transferred on April 3, 2017. Id.

         In Connecticut, the consolidated cases were assigned to Judge Stefan R.

Underhill, who agreed that consolidation was proper. Ontario, No. 17-cv-00558

(D. Conn.), ECF No. 120. The cases then proceeded through the Private Securities



                                            4
DB1/ 106788951
Litigation Reform Act (“PSLRA”) process of appointing lead plaintiff and lead

class counsel. See 15 U.S.C. § 78u-4(a)(3)(B). On July 11, 2017, after a hearing,

Judge Underhill resolved three competing motions for appointment as lead plaintiff

in a detailed, 28-page opinion selecting the Ontario Teachers’ Pension Plan Board

as Lead Plaintiff. Ontario, ECF No. 124.

         The Lead Plaintiff then filed a consolidated class action complaint that

spanned over 300 pages and included 1,087 paragraphs of allegations. Ontario,

ECF No. 141. The main theme of the allegations was that the defendants misled

investors by failing to disclose that Teva’s revenues from the sales of its generic

drug products were allegedly attributable to unsustainable collusive price-fixing in

violation of the antitrust laws. See id. ¶ 4. The defendants moved to dismiss the

complaint.       At the conclusion of the April 3, 2018 argument on Defendants’

motions to dismiss, Judge Underhill granted Defendants’ motions from the bench,

and allowed Lead Plaintiff leave to re-plead. Ontario, ECF No. 214. On June 22,

2018, the Ontario Lead Plaintiff filed a 422-paragraph Amended Consolidated

Class Action Complaint.       Ontario, ECF No. 226.      The Amended Complaint

maintained the allegations of collusive price-fixing, and added allegations accusing

the defendants of misleading investors by failing to disclose that Teva’s generic

drug revenues were allegedly attributable to an unsustainable “Price-Hike

Strategy.” See id. ¶ 1. The Teva Defendants filed motions to dismiss the Ontario


                                         5
DB1/ 106788951
Amended Complaint, and oral argument was held on March 12, 2019. Those

motions currently are pending before the court.

         B.      The Follow-On Lawsuits

         After Ontario’s lead-plaintiff ruling, additional securities fraud lawsuits

against Teva and Teva executives and directors followed. Although numerous of

those actions were filed in different forums, with the exception of the one state

court case, 6 in which a motion to dismiss on forum non conveniens grounds

remains pending, they now are all pending in the District of Connecticut before

Judge Underhill.

         First, on July 17, 2017, Robert W. Huellemeier filed a lawsuit purporting to

allege derivative claims or, alternatively, asserting claims on behalf of a class of

those who purchased Teva stock through its employee stock purchase plan.

Huellemeier v. Teva Pharm. Indus. Ltd., No. 17-cv-00485 (S.D. Ohio), ECF No. 1.

This complaint’s principal allegation was that Teva and its officers made

misrepresentations and omissions in violation of Section 11 of the Securities Act of

1933 (the “Securities Act”), 15 U.S.C. § 77k. Huellemeier Compl. ¶¶ 109-15. The

defendants moved to transfer the Huellemeier action to the District of Connecticut

under the first-filed rule and 28 U.S.C. § 1404(a) because its allegations duplicated

those made in Ontario. On November 17, 2017, Judge Susan J. Dlott granted the


6
    See supra n.4.

                                           6
DB1/ 106788951
motion to transfer under the first-filed rule. Applying that rule, Judge Dlott held

that the case’s parties, claims, and allegations were “similar enough to those in the

Ontario Teachers case to make transfer appropriate.” Huellemeier, 2017 WL

5523149, at *4-5.

         Second, on August 3, 2017, OZ ELS Master Fund, Ltd. and several related

entities filed a complaint alleging violations of Sections 10(b), 18(a), and 20(a) of

the Exchange Act as well as Sections 11, 12(a)(2), and 15 of the Securities Act.

OZ ELS Master Fund, Ltd. v. Teva Pharm. Indus. Ltd., No. 17-cv-01314 (D.

Conn.), ECF No. 1. That complaint was filed in the District of Connecticut and

assigned to Judge Underhill because he was presiding over the Ontario litigation.

OZ, ECF No. 8. The parties agreed to stay the case pending resolution of an

anticipated motion to dismiss in Ontario. OZ, ECF No. 19.

         Third, on August 21, 2017, Elliot Grodko filed a class action complaint in

this District, alleging violations of Sections 10(b) and 20(a) of the Exchange Act as

well as a violation of the securities laws of the State of Israel. Grodko, ECF No. 1.

Then, fourth, on August 30, 2017, Barry Baker filed a class action complaint that

was substantively identical to the Grodko Complaint—except that it omitted the

Israeli law claim. Baker v. Teva Pharm. Indus. Ltd., Civ. No. 17-cv-03902, ECF

No. 1 (E.D. Pa.).      Those cases were consolidated because of their similarity,

Grodko, ECF No. 16, and the defendants moved to transfer both to the District of


                                          7
DB1/ 106788951
Connecticut. On April 10, 2018, this Court granted transfer in a thorough 16-page

opinion explaining that Third Circuit precedents independently justified transfer

under both the first-filed rule and Section 1404(a). See Grodko Order.

         Fifth, on August 3, 2018, Phoenix Insurance Company, Ltd. and several

related entities filed a complaint alleging violations of violations of Sections 10(b)

and 20(a) of the Exchange Act of 1934 and Sections 11, 12(a)(2), and 15 of the

Securities Act of 1933. Phoenix, ECF No. 1. The defendants moved to transfer

Phoenix to the District of Connecticut. Phoenix, ECF No. 30. On February 22,

2019, this Court granted transfer in a thorough 13-page opinion explaining, like in

Grodko, that the Third Circuit precedents independently justified transfer under

both the first-filed rule and Section 1404(a). See Phoenix Order.

         Sixth, seventh, and eighth, three other lawsuits were filed in this District

raising similar securities claims. Clal Ins. Co. Ltd. v. Teva Pharm. Indus. Ltd., No.

19-cv-00530-PD (E.D. Pa.) (filed Feb. 5, 2019); Highfields Capital I LP v. Teva

Pharm. Indus. Ltd., No. 19-cv-00569-PD (E.D. Pa.) (filed Feb. 8, 2019);

Mivtachim The Workers Social Ins. Fund Ltd. v. Teva Pharm. Indus. Ltd., No. 19-

cv-00674-PD (E.D. Pa.) (filed Feb. 15, 2019). In all three cases, the parties

stipulated to transfer to Connecticut, and this Court approved and adopted the

parties’ stipulation. Clal, ECF Nos. 25-26; Highfields, ECF Nos. 6-7; Mivtachim,

ECF Nos. 22-23.


                                           8
DB1/ 106788951
         C.      The Present Action

         After the transfer of Grodko and Phoenix, and the filing of the Ontario

Amended Complaint, Plaintiffs filed their Complaint in this action on June 21,

2019. ECF No. 1 (“St. Petersburg Complaint”). Plaintiffs did not designate their

case as related to Phoenix or any of the other three Teva securities cases that

terminated in this District within the past year, but instead marked it as related to

MDL litigation.       ECF No. 1-2.    That decision apparently was premised on

Plaintiffs’ stated position that their case is related to the MDL and Attorneys

General litigation pending in this District. ECF No. 23. The judge presiding over

the MDL litigation, however, disagreed. Days after Plaintiffs filed their Complaint

and notice relating it to the MDL litigation, Judge Rufe sua sponte entered an order

noting that this action “asserts claims against Defendant Teva and related

individuals alleging violations of the securities laws of the United States, and is

therefore outside the scope of the MDL[,]” and requiring the clerk to remove the

related case designation and refer the case to the Chief Judge for reassignment.

ECF No. 2.

         Following random reassignment to the honorable Judge Joshua Wolson,

ECF No. 3, Defendants moved to have the case reassigned to this Court based on

the relatedness of this action to the Phoenix, Clal, Highfields, and Mivtachim cases,




                                         9
DB1/ 106788951
as well as the Grodko and Baker cases before them. ECF No. 5. Judge Wolson

agreed and the case was reassigned to this Court. ECF No. 6.

         Unsurprisingly, in addition to being related to the Phoenix, Clal, Highfields,

Mivtachim, and the Grodko and Baker cases, the St. Petersburg Complaint

overlaps with the long-running Ontario litigation. Like Ontario, St. Petersburg is

a putative securities fraud class action brought by Teva investors based on alleged

misrepresentations and omissions by the company and various officers and

employees. While Plaintiffs seek to distance themselves from Ontario by asserting

a different class period, Plaintiffs’ securities fraud claims are based on the same

conduct at issue in Ontario – Teva’s alleged failure to disclose its engagement in

an alleged scheme to raise the prices of certain generic drugs. Compare, e.g., St.

Petersburg Compl. ¶¶ 2, 9, 29, with Ontario Compl., ECF No. 226, ¶¶ 1, 15. In

Ontario, the allegations center on the failure to disclose the alleged antitrust

violations and a so-called “price hike strategy.” Ontario Compl. ¶ 15. Here, the

allegations center on Teva’s denial of having engaged in alleged antitrust

violations. St. Petersburg Compl. ¶ 2. Regardless of how Plaintiffs spin it, the

alleged conduct at issue is the same in both cases, and is the same alleged

underlying conduct at issue in every case that has been before this Court, as well as

the remainder of the cases now pending in Connecticut.             See, e.g., Phoenix




                                           10
DB1/ 106788951
Compl. ¶¶ 1-6, 11-21; Clal Compl. ¶¶ 1, 5, 7, 16-17; Highfields Compl. ¶¶ 1, 3-4,

25; Mivtachim Compl. ¶¶ 1, 5, 7, 16-17.

         In addition to this factual overlap, the parties and claims in the securities

actions overlap, too. Teva Pharmaceutical Industries Ltd. is named as a defendant

in Ontario and all of the other actions, and Messrs. Schultz and McClellan are

named individually in Clal, Mivtachim, and this case. Clal Compl. ¶¶ 38-39;

Mivtachim Compl. ¶¶ 35-36; St. Petersburg Compl. ¶¶ 19-20. Further, Plaintiffs

here allege violations of Sections 10(b) and 20(a) of the Exchange Act.            St.

Petersburg Compl. ¶¶ 65-79. The plaintiffs in Ontario, and the other plaintiffs in

this District, all have alleged violations of the same statutory provisions. Ontario

Compl. ¶¶ 341-347; Phoenix Compl. ¶¶ 771-86; Clal Compl. ¶¶ 443-49; Highfields

Compl. ¶¶ 203-22; Mivtachim Compl. ¶¶ 440-46.

                                    ARGUMENT

         Just as this Court recently held in Phoenix and Grodko, two independent

doctrines justify transfer in these circumstances. Phoenix Order 3-5; Grodko Order

4-6. The long-settled “first-filed” rule “is a comity-based doctrine stating that,

when duplicative lawsuits are filed successively in two different federal courts, the

court where the action was filed first has priority.” Chavez v. Dole Food Co., 836

F.3d 205, 210 (3d Cir. 2016) (en banc). Separately, 28 U.S.C. § 1404(a) authorizes

courts to transfer any action for the convenience of parties and witnesses and the



                                           11
DB1/ 106788951
interest of justice. Both doctrines afford district courts wide discretion to transfer

cases where doing so would serve efficiency and equity. See, e.g., Palagano v.

NVIDIA Corp., No. 15-1248, 2015 WL 5025469, at *2-3 (E.D. Pa. Aug. 19, 2015).

And both doctrines apply here.

         As shown below, courts regularly exercise their discretion to transfer actions

under each of these rationales where, as here, an overlapping action is filed after a

class action is underway. Transfer in such circumstances is appropriate because it

avoids: (1) the waste of judicial resources (as well as the resources of parties and

witnesses), and (2) the risk of inconsistent rulings. Phoenix Order 8, 13; Grodko

Order 10, 14-15. For these reasons, just as in Phoenix and Grodko, this Court

should transfer this case to the District of Connecticut, the court that has been

adjudicating the Ontario litigation for more than two years and that has issued

several major rulings during that time.

I.       TRANSFER IS APPROPRIATE
         UNDER THE FIRST-FILED RULE.

         The first-filed rule exists because “[t]he economic waste involved in

duplicating litigation is obvious”—as is “its adverse effect upon the prompt and

efficient administration of justice.” Crosley Corp. v. Hazeltine Corp., 122 F.2d

925, 930 (3d Cir. 1941). Accordingly, “[c]ourts already heavily burdened with

litigation . . . should . . . not be called upon to duplicate each other’s work.” Id.

Instead, they possess wide discretion to transfer a duplicative second-filed action to


                                           12
DB1/ 106788951
the forum where the first-filed action is pending, and flexibility to do so even when

the actions are not “mirror image cases where the parties and the issues perfectly

align.” Panitch v. Quaker Oaks Co., Civ. No. 16-4586, 2017 WL 1333285, at *2

(E.D. Pa. Apr. 5, 2017) (Diamond, J.) (citations omitted) (ordering transfer of

duplicative class-action under first-filed rule and § 1404(a)); Phoenix Order 3-4;

Grodko Order 4-5.

         The present lawsuit overlaps to an enormous extent with that in the Ontario

litigation, which the parties have been vigorously litigating for more than two years

in front of a judge who has become deeply familiar with the case’s subject matter.

Requiring the parties to litigate the same issues in this Court would require an

enormous duplication of effort, precisely the problem that the first-filed rule seeks

to avoid. Phoenix Order 8; Grodko Order 10. Much like the transferred Phoenix

and Grodko cases, this case calls for a textbook application of the first-filed rule,

and none of the rare exceptions to the rule applies.

         A.      The Ontario Litigation Is The First-Filed Action.

         The Ontario litigation is a result of the consolidation of the Galmi and Leone

actions, which were respectively commenced on November 6 and December 27,

2016—the first securities lawsuits against Teva and its officers. The Complaint in

this case was filed over two and a half years later, on June 21, 2019. As discussed

above, the Galmi and Leone cases were consolidated, underwent the PSLRA lead-



                                           13
DB1/ 106788951
plaintiff appointment process, and have had a full round of motion to dismiss

briefing and argument which led to dismissal and to the filing of the Ontario

Amended Complaint on June 22, 2018 (a year before Plaintiffs here filed their

Complaint). There can be no question that Ontario is the first-filed action for

purposes of the first-filed rule. See Phoenix Order 6; Grodko Order 7-8.

         B.      The Ontario Litigation Encompasses
                 The Same Subject Matter As The Present Case.

         The first-filed Ontario litigation also encompasses the “subject matter” of

this lawsuit. See Phoenix Order 6-8; Grodko Order 8-10. Both actions attempt to

impose liability on Teva and its officers and employees for alleged violations of

the federal securities laws. Both are putative class actions, and the core legal

theory in both cases is that it was misleading for the defendants not to disclose and

to deny that Teva’s revenues from its generic drug business over the past half-

decade supposedly depended on an undisclosed scheme to raise the prices of

certain generic drugs. In Ontario, the allegations center on the failure to failure to

disclose the alleged antitrust violations and an alleged “price hike strategy.”

Ontario Compl. ¶ 15. Here, the allegations center on Teva’s denial of having

engaged in alleged antitrust violations. St. Petersburg Compl. ¶ 2. The alleged

underlying conduct is the same—as it is for the remainder of the cases now

pending in Connecticut. See Phoenix Compl. ¶¶ 1-6, 11-21; Clal Compl. ¶¶ 1, 5, 7,

16-17; Highfields Compl. ¶¶ 1, 3-4, 25; Mivtachim Compl. ¶¶ 1, 5, 7, 16-17. All of


                                          14
DB1/ 106788951
the cases center on whether Teva engaged in alleged antitrust violations, which

raised the price of its products, and made actionable misrepresentations and

omissions regarding such matters.

         The similarities do not end with the two actions’ overarching legal theories.

They also extend to very specific aspects of the complaints. See Phoenix Order 7;

Grodko Order 9. Teva Pharmaceutical Industries Ltd. is named as a defendant in

both actions (and all related actions),7 and the claims in the two lawsuits also have

virtually complete overlap. See Phoenix Order 7-8; Grodko Order 9-10. Both

cases currently involve claims for alleged violations of Sections 10(b) and 20(a) of

the Exchange Act. St. Petersburg Compl. ¶¶ 65-79; Ontario Am. Compl. ¶¶ 341-

47.

         In short, the legal and factual issues in this case are “substantially identical”

to legal and factual issues in Ontario, and “the judicial efficiency rationale

undergirding the first-filed rule” would be best served through transfer. Panitch,

2017 WL 1333285, at *4 (citation omitted). Just as this Court concluded in

Phoenix and Grodko, as the parties stipulated and this Court approved in Clal,

Highfields, and Mivtachim, and as the district court concluded in Huellemeier, this

duplicative litigation against Teva and its officers should be transferred to the

7
 The named individual defendants in this case, while not defendants in Ontario,
are named individually in other actions that have been transferred to the
Connecticut court. Clal Compl. ¶¶ 38-39; Mivtachim Compl. ¶¶ 35-36; St.
Petersburg Compl. ¶¶ 19-20.

                                             15
DB1/ 106788951
District of Connecticut under the first-filed rule. Phoenix Order 8 (“Given this

substantial overlap in subject-matter, transfer under the first-filed rule would

prevent inconsistent rulings and duplication of judicial effort”); Grodko Order 10

(“[G]iven the substantial overlap in subject-matter, transfer under the first-filed

rule would prevent inconsistent rulings and duplication of judicial effort.”);

Huellemeier, 2017 WL 5523149, at *5 (“The parties and claims in this case are

similar enough to those in the Ontario Teachers case to make transfer

appropriate.”).

         C.      No Exceptional Circumstances Weigh Against Transfer.

         While there are certain exceptions to the first-filed rule, they are “rare” and

do not apply in this case. Phoenix Order 8; Grodko Order 11; EEOC v. Univ. of

Pa., 850 F.2d 969, 976 (3d Cir. 1988). “[I]nvocation of the rule will usually be the

norm,” and only “exceptional circumstances” justify departing from the rule.

EEOC, 850 F.2d at 979. Such exceptional circumstances would arise in cases of

“[b]ad faith” or “forum shopping,” “when the second-filed action ha[s] developed

further than the initial suit,” or “when the first-filing party instituted suit in one

forum in anticipation of the opposing party’s imminent suit in another, less

favorable forum.” Id. at 976; see also Phoenix Order 8; Grodko Order 11-12.

         Nothing like that is present here, and this is not the exceptional case where

refusal to transfer would be justified.          Phoenix Order 8; Grodko Order 11.



                                            16
DB1/ 106788951
“Normally, a plaintiff must establish that the defendant in the second action filed

the first action to avoid the second forum.” Panitch, 2017 WL 1333285, at *5

(quoting Catanese v. Unilever, 774 F. Supp. 2d 284, 690-91 (D.N.J. 2011))

(ellipses omitted). But here, as in Panitch, Teva “filed none of the prior actions”

and simply “desire[s] to litigate in one forum all the identical class actions filed

against it [which] is entirely understandable.” Id.

         Significantly, Teva did not choose the District of Connecticut as a forum.

When Teva was faced with securities litigation in California, it sought transfer to

this District, not the Connecticut District Court. As explained above, despite

Teva’s initial request to litigate here in the Eastern District of Pennsylvania, the

California district court transferred the Galmi/Leone cases to the District of

Connecticut on the ground that “the defendant’s choice of forum is given little

weight.” Galmi, ECF No. 74 at 4. In making this motion, then, Defendants are not

engaged in the type of forum-shopping that would support a rare exception to the

first-filed doctrine. Phoenix Order 8; Grodko Order 11.

         Nor is there any argument that this action has developed further than

Ontario. Id. On the contrary, Judge Underhill has already heard oral argument

and issued a decision dismissing the first iteration of the Ontario Lead Plaintiff’s

complaint, Ontario, ECF No. 218, the Lead Plaintiff filed an Amended Complaint,

Ontario, ECF No. 226, which the defendants have moved to dismiss, Ontario ECF


                                         17
DB1/ 106788951
Nos. 238, 239, 240, and Judge Underhill has heard argument on. Ontario ECF No.

272.      Before that, moreover, Judge Underhill heard argument on competing

motions to appoint Lead Plaintiff back on April 26, 2017, Ontario, ECF No. 119,

and issued a 28-page opinion appointing Lead Plaintiff on July 11, 2017, Ontario,

ECF No. 124.8 In total, the Ontario case has been proceeding steadily for almost

three years—in Connecticut before Judge Underhill for most of that time—and

there have been 280 filings. That is more than enough progress to support transfer,

especially given how much less has happened here. Phoenix Order 8; Grodko

Order 11.

         Because Ontario was the first-filed case involving the present subject matter

and no exception to the first-filed rule applies, this case should be transferred to the

District of Connecticut like Phoenix, Clal, Highfields, Mivtachim, Grodko and

Huellemeier before it.

II.      ALTERNATIVELY, TRANSFER IS
         APPROPRIATE UNDER SECTION 1404(A).

         Even if transfer were not warranted under the first-filed doctrine—and it

is—it would be warranted under 28 U.S.C. § 1404(a). Grodko Order 12-15. That


8
  The Ontario Lead Plaintiff was chosen through a competitive process mandated
by the PSLRA as the “most adequate” among three competitors for the position, in
part because it was an institutional investor with experience leading class action
litigation and had the largest financial interest in the case. Ontario, ECF No. 124
at 25-27. The Ontario Lead Plaintiff claims to have purchased $58 million of Teva
stock and to have lost $23 million. Id. at 25.

                                           18
DB1/ 106788951
statute states, in relevant part, that “[f]or the convenience of parties and witnesses,

in the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought.” Though “each case must

turn on its particular facts” and requires courts to balance multiple factors, the

statute’s overarching purpose is “to prevent the waste ‘of time, energy, and money’

and ‘to protect litigants, witnesses and the public against unnecessary

inconvenience and expense.’” Panitch, 2017 WL 1333285, at *3 (quoting Van

Dusen v. Barrack, 376 U.S. 612, 616 (1964); Cont’l Grain Co. v. Barge FBL-585,

364 U.S. 19, 26-27 (1960)). Permitting these actions to remain in this Court would

run counter to Section 1404(a) and its purposes.

         “The first step in a court’s analysis of a transfer motion is to determine

whether venue would be proper in the transferee district.” Kershner v. Komatsu

Ltd., 305 F. Supp. 3d 605, 608 (E.D. Pa. 2018) (quoting Weber v. Basic Comfort,

Inc., 155 F. Supp. 2d 283, 284 (E.D. Pa. 2001)). Under the federal securities laws

and the venue provision for defendants not resident in the United States, there is no

question that these cases could have been brought either here or in the District of

Connecticut. See 15 U.S.C. § 78aa(a); 28 U.S.C. § 1391(c)(3). The only question

under Section 1404(a) is whether transfer is appropriate in light of public and

private interests identified by the Third Circuit in Jumara v. State Farm Ins. Co.,

55 F.3d 873, 879-80 (3d Cir. 1995).


                                          19
DB1/ 106788951
         Under Jumara, relevant “[p]ublic interests include: the ‘enforceability of

any judgment; practical considerations that could make the trial easy, expeditious

or inexpensive; relative administrative difficulty resulting from court congestion;

local interest in deciding the controversy; relative importance of public policies;

and, familiarity of the trial judge with the applicable state law in diversity cases.’”

Kershner, 305 F. Supp. 3d at 611 (citation omitted).          In addition, “[p]rivate

interests include: ‘plaintiff’s choice of venue; defendant’s preference; where the

claim arose; convenience of the witnesses to the extent they might be unavailable

for trial in one of the fora; and, the extent to which records or other documentary

evidence would be available for production.’” Id. (citation omitted); Grodko Order

12-15.

         The Jumara factors readily point toward transfer.        Phoenix Order 13;

Grodko Order 15. In fact, “the presence of a related action in the transferee

forum”—here, the Ontario litigation—“is such a powerful reason to grant a

transfer that courts do so even where other Jumara factors, such as the

convenience of parties and witnesses, would suggest the opposite.”              Villari

Brandes & Kline, P.C. v. Plainfield Speciality Holdings II, Inc., No. 09-cv-2552,

2009 WL 1845236, at *5 (E.D. Pa. June 26, 2009); see also Goggins v. All. Capital

Mgmt., L.P., 279 F. Supp. 2d 228, 235 (S.D.N.Y. 2003) (“Concerns over judicial




                                          20
DB1/ 106788951
efficiency outweigh all other factors in this case, and are dispositive of the issue.”);

Phoenix Order 10; Grodko Order 12.

         Here, however, the other Jumara factors do not weigh against, but rather

favor transfer. Although the plaintiff’s choice of forum is often due significant

weight, “where Plaintiff chooses a forum other than her state of residence, her

choice is given less weight.” Weber, 155 F. Supp. 2d at 285. That is the situation

here, since Plaintiff is the Employees’ Retirement System of the City of St.

Petersburg, Florida. “Therefore, Plaintiff’s only contact within this jurisdiction

appears to be through her attorney’s office and as the convenience of the litigating

attorneys should not be considered in evaluating transfer of venue, this fact does

not weigh in favor of preserving her choice of venue.” Weber, 155 F. Supp. 2d at

285. But Defendants certainly have a strong preference for litigating these issues

in the District of Connecticut. Phoenix Order 10; Grodko Order 12. It would be

extremely expensive for Teva to litigate the same claims in two separate districts,

which could “lead to duplication of voluminous discovery and documentary

evidence, the burden of which would fall almost entirely on the company” and the

individual Defendants. Panitch, 2017 WL 1333285, at *7; Phoenix Order 11-12;

Grodko Order 13-14.

         Apart from the parties’ preferences and convenience, the remaining Jumara

factors also favor transfer on balance. “The public is obviously well-served by


                                          21
DB1/ 106788951
avoiding duplicative litigation,” and, indeed, “‘a situation in which two cases

involving precisely the same issues are simultaneously pending in different District

Courts leads to the wastefulness of time, energy and money that § 1404(a) was

designed to prevent.’” Panitch, 2017 WL 1333285, at *7 (quoting Cont’l Grain,

364 U.S. at 26); see also Phoenix Order 11-13; Grodko Order 13-15.

Considerations of court congestion cannot possibly favor requiring two courts to

oversee the progress of these large cases, nor does this federal securities case

involving a Florida institutional investor qualify as a “local controversy” that

should be decided in Pennsylvania. Panitch, 2017 WL 1333285, at *8. In sum,

much as this Court concluded in Phoenix and Grodko, the balance of “private and

public Jumara factors weigh in favor of transfer under § 1404(a).” Phoenix Order

13; Grodko Order 15.

III.     THIS COURT SHOULD NOT APPOINT A LEAD
         PLAINTIFF BEFORE TRANSFERRING THE CASE.

         As this Court explained in its order granting the Grodko transfer motion,

ECF No. 37, “the PSLRA cautions against appointment of a lead plaintiff when

consolidation is possible.” Id. at 15 (citing 15 U.S.C. § 78u-4(a)(3)(B)(ii). As a

general rule, questions of lead plaintiff status should be resolved by the transferee

court, rather than the transferor court, because the transferee court is the one that

will ultimately preside over the action. See, e.g., Gallagher v. Ocular Therapeutix,

Inc., No. 17-cv-5011, 2017 WL 4882488, at *2 (D.N.J. Oct. 27, 2017) (“[T]he


                                         22
DB1/ 106788951
selection of a lead plaintiff [is] a decision that is more appropriately made by the

court that ultimately will preside over the litigation.”). If this Court were to

appoint a lead plaintiff here, that could significantly interfere with Judge

Underhill’s management of the Connecticut action. See id. (“[T]he selection of a

lead plaintiff may have a significant effect on the conduct of the litigation.”).

         The PSLRA mandates a process to which a court must adhere in appointing

a lead plaintiff in a private securities class action. See 15 U.S.C. § 78u-4(a)(3)(B).

In the Ontario case, Judge Underhill has already implemented that process and

issued a 28-page opinion appointing Ontario as lead plaintiff.          Ontario, ECF

No. 124. If St. Petersburg has valid arguments to support its bid to be named lead

plaintiffs in the Ontario litigation—in the event this case is transferred—those

arguments are properly advanced in, and resolved by, the transferee court (which

would consider the undoubted opposition of the existing lead plaintiff there).

         Like this Court did in the Grodko action, it should rule first on Defendants’

transfer motion, and should address the lead plaintiff issue only if it denies this

motion.

                                   CONCLUSION

         For all these reasons, the Court should grant Defendants’ motion to transfer

this action to the District of Connecticut.




                                           23
DB1/ 106788951
DATED: September 13, 2019   Respectfully submitted,

                            /s/ Marc J. Sonnenfeld
                            Marc J. Sonnenfeld, No. 17210
                            MORGAN, LEWIS & BOCKIUS LLP
                            1701 Market Street
                            Philadelphia, PA 19103
                            Tel: 215.963.5000
                            Fax: 215.963.5001
                            marc.sonnenfeld@morganlewis.com

                            Jordan D. Hershman (pro hac vice)
                            Jason D. Frank (pro hac vice forthcoming)
                            Emily Renshaw (pro hac vice forthcoming)
                            MORGAN, LEWIS & BOCKIUS LLP
                            One Federal Street
                            Boston, MA 02110
                            Tel: 617.951.8000
                            Fax: 617.951.8736
                            jordan.hershman@morganlewis.com
                            jason.frank@morganlewis.com
                            emily.renshaw@morganlewis.com

                            Counsel for Defendants




                              24
DB1/ 106788951
                           CERTIFICATE OF SERVICE

         I hereby certify that on this 13th day of September, 2019, a true and correct

copy of the foregoing Memorandum of Law in Support of Defendants’ Motion to

Transfer was served by CM/ECF to the parties registered to the Court’s CM/ECF

system.



                                         /s/ Marc J. Sonnenfeld
                                         Marc J. Sonnenfeld




                                           25
DB1/ 106788951
